DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites “raidx-2” where “radix-2” is expected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (pub US 20200319296 A1) in view of Lai (pub # US 20070088773 A1).
Regarding claim 1. Gupta discloses an apparatus (figure 3, details in subsequent figures) for Fast Fourier Transform (FFT) to be implemented in hardware, the apparatus comprising: a radix-2 butterfly unit (radix-2 bufferfly units) configured to read data inputs from a memory bank and write data outputs to the memory bank (input from and output to sample FIFOs, paragraph 32); a twiddle factor table coupled to the radix-2 butterfly unit (twiddle factor tables, paragraph 32).  Gupta does not disclose explicitly an AGU.
However, Lai discloses an address generation unit (AGU) coupled to the memory bank and to the twiddle factor table (figure 7), wherein the address generation unit is configured to generate conflict free addresses of the memory bank during operation of the radix-2 butterfly unit (conflict-free address generation in FFT circuits, paragraph 8; note figure 2 is prior art disclosed by Lai, and Lai’s own invention in figure 7 is an improvement over that prior art by simplifying the circuits and lowering power consumption costs as discussed in paragraph 18; Lai discloses advantages of the invention in paragraph 53).  Furthermore, teachings of Gupta and Lai are from the same field of FFT processing circuits.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Gupta with Lai by using the address generation scheme of Lai in the system of Gupta for the benefit of generating addresses without conflicts (Lai).
Regarding claim 2, the above combination discloses the apparatus of claim 1, but does not disclose explicitly wherein the memory bank comprises at least two separate block random access memory (BRAM).  However, examiner notes that BRAMs have been widely known prior to the effective filing date of invention as a memory/storage system for computing elements, and would have been an obvious design choice.
Regarding claim 3, the above combination discloses the apparatus of claim 1, but does not disclose explicitly a plurality of multiplexer units disposed between the radix-2 butterfly unit and the memory bank.  However, given that Gupta discloses the butterfly units includes multiple inputs and outputs to the buffers and to the previous/next stages (paragraph 32), it would have been obvious for a person of ordinary skill in the art to implement the input/output selection using multiplexers as multiplexers have been widely used as input/output circuitry when multiple inputs/outputs are involved.  Note information on multiplexers are readily available via text books and online resources regarding circuits.
Regarding claim 4, the above combination discloses the apparatus of claim 1, wherein the twiddle factor table is configured to store twiddle factors with a stride amount of an offset (twiddle factor with an offset to calculate the address, used for FFT circuits, has been well-known in the art, see for example, Modlin, US 20100174769 A1, paragraph 104).
Regarding claim 5, the above combination discloses the apparatus of claim 1, but does not disclose explicitly wherein the hardware comprises a field programmable gate array (FPGA).  However, examiner notes that FPGAs have been widely known prior to the effective filing date of invention as a computing component to implement logic circuits, and would have been an obvious design choice.
Regarding claim 7, the above combination discloses the apparatus of claim 1, wherein the radix-2 butterfly unit is configured to include a three-stage pipelined operation such that multiple samples are processed concurrently (Gupta, 5 pipelined stages shown, but Gupta teaches the number of stages is a design choice, paragraph 42),
Regarding claim 8, the above combination discloses the apparatus of claim 1, wherein the memory bank is configured to include a pipelined read enabled memory block (Gupta, pipelined on M-N array, paragraph 43).
Regarding claim 9, the above combination discloses the apparatus of claim 1, wherein a bitwidth of data is reduced based on a size for each sample received from an analog-to-digital converter (ADC) (Gupta, ADC digitizes the IF signals, for the digital processors to further process, paragraph 25).
Regarding claim 10, the above combination discloses the apparatus of claim 1, wherein the radix-2 butterfly unit comprises a plurality of radix-2 butterfly units disposed in parallel (Gupta, 5 units shown in a pipeline, note pipelined processing implies parallel processing, figure 5a).
Regarding claim 11, the above combination discloses the apparatus of claim 1, further comprising a lane controller configured to output data samples into a plurality of FFT lanes running in parallel (Gupta, multiple FFTs, paragraph 29; Lai also teaches parallelism using multiple memories such as caches, paragraph 51).
Regarding claim 12, the above combination discloses the apparatus of claim 11, wherein a number of the FFT lanes is determined based on at least one of: a memory bank utilization, a critical path delay, or a throughput (Lai, parallelism based on multiple caches, paragraph 51).
Regarding claims 13-15 and 17-19, examiner notes that these claims are substantially similar to claims 1-5 above.  The same grounds of rejection are applied. 

Allowable Subject Matter
Claims 6, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose systems for performing Fast Fourier Transforms, including radix-2 butterfly units, twiddle factor tables, memory banks, address generation units, etc…  However, prior art of record do not teach or suggest, inter alia, that the conflict free addresses are generated by the AGU based on incremental rotation of toggle bits over multiple stages of a state machine for a given number of FFT design.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181